Per Curiam.
This cause was tried before the determination of Betz’s Appeal, 1 Penn, Rep. 271 by which it seems to have heen established, substantially if no.t in terms, that the lien of a judgment is preserved by an execution, only as regards the land leyied. Lands are chattels for payment of debts; and the lien by which they are tp be bound for more than the fiye years without a scire facias, seems to be that which the common law attributes to fin exfecutiqn rather than the lien of the judgment. At all events, it was there determined, that a levy of goods will not prolong the lien qs to Iqnd; and an the same principle a levy of ojher land can jxave no greater effect than the levy of any other chattel. The decision of the court belpw, is therefore not supported.
Judgment peyersed and a venire do. novo awarded,